Citation Nr: 1401933	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and bilateral nonproliferative diabetic retinopathy.

2.  Entitlement to a total disability rating based on unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A total disability rating based on individual unemployability (TDIU) is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2013 statement, the Veteran's representative suggested that the Veteran is unable to work due to his service connected diabetes and its residuals.  As the issue of TDIU is "part and parcel" of a claim for an increased rating, the issue of entitlement to a TDIU is before the Board.  Id.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claim.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  In this case, the VA examination reports address the impact of the Veteran's service connected diabetes on his employability; however, he has not been afforded adequate notice of the evidence necessary to establish a claim for TDIU.  Accordingly, on remand, the Veteran should be provided with an updated notice letter for the TDIU issue.

In addition, pertinent private treatment records from University Hospital dated between 1990 and 2012, from Dr. Eskandari dated between 2006 and 2007, and a June 2013 VA examination report related to the Veteran's diabetic retinopathy have been added to the Veteran's claims file and were not considered in either the March 2011 or the October 2012 supplemental statement of the case (SSOC).  The Veteran also has not submitted a waiver of RO consideration of this additional evidence. Accordingly, the RO must review the additional evidence received and issue an SSOC prior to the Board's adjudication of the diabetes mellitus claim or the TDIU claim.  38 C.F.R. §§ 19.31, 20.1304 (2013).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran appropriate statutory and regulatory notice regarding the issue of TDIU on appeal.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for an increased rating for diabetes mellitus and for a TDIU, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, the RO must re-adjudicate the Veteran's claims on appeal, including consideration of all private treatment notes, VA examination reports, and any other evidence added to the Veteran's claims files since March 2011.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


